Citation Nr: 0107824	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-09 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected hemorrhoids. 


REPRESENTATION

Appellant represented by:	Roland V. Combs III, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel

INTRODUCTION

The veteran served on active duty from July 1974 to July 
1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied an increased 
(compensable) rating for hemorrhoids.  In October 2000, this 
case was remanded to the RO for the purpose of conducting a 
requested videoconference hearing, which was held in November 
2000.  The transcript of the hearing has been entered in the 
record and the case returned to the Board for further 
appellate review. 


FINDING OF FACT

The veteran's service-connected hemorrhoids are recurrent and 
symptomatic, to include pain, swelling and occasional 
bleeding, which is analogous to frequent recurrences of large 
or thrombotic hemorrhoids; the hemorrhoids are not manifested 
by persistent bleeding, secondary anemia, or fissures. 


CONCLUSION OF LAW

The schedular criteria for a 10 percent rating for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7336 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
appellant in establishing his claim.  See 38 U.S.C.A. § 
5107(a); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board notes that, in 
addition to the private medical evidence of record, the 
veteran was afforded a thorough VA compensation examination 
in June 1998, which noted the veteran's complaints and 
entered clinical findings and a diagnostic impression.  The 
Board is not aware of any additional records of treatment or 
examination pertaining to the veteran's service-connected 
hemorrhoids which have not been obtained. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the service-connected 
hemorrhoids at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (2000).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
ratings should be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Diagnostic Code 7336 provides that for mild or moderate 
external or internal hemorrhoids, a noncompensable rating is 
warranted.  For large or thrombotic irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences, a 10 percent rating is warranted.  Where there 
is persistent bleeding and with secondary anemia, or with 
fissures, a 20 percent rating is warranted.  38 C.F.R. 
§ 4.114.

In this veteran's case, service connection for external 
hemorrhoids was established effective from August 1994, and a 
noncompensable rating has been in effect since then.  In May 
1998, the veteran filed for an increased rating. 

The evidence reflects that in service in February 1977 and 
May 1989 the veteran was noted to have a small external 
hemorrhoid with no bleeding.  A March 1998 private 
examination by P. M., M.D., noted the veteran's complaints of 
some swelling and severe pain in the perirectal area, which 
made it painful to sit down.  Examination revealed a definite 
hemorrhoid and negative occult blood testing.  The impression 
was a resolving hemorrhoid, and the veteran was to contact 
this physician again if his symptoms persisted.   

At a VA compensation examination in June 1998, the veteran 
reported that he intermittently (3 to 4 times per year, 
lasting 3 to 4 days) had flare-ups of hemorrhoids, which 
included anal/rectal pain and bright red blood in the stool, 
during which time he used suppositories.  Physical 
examination revealed no external hemorrhoids, but a small 
internal hemorrhoid, with no other anal/rectal abnormalities.  
The impression was intermittently symptomatic internal 
hemorrhoid. 

On November 15, 1999, a private physician, W. C., M.D., 
examined the veteran.  The history included complaints of 
perirectal swelling and pain off and on since 1977 in the 
military, with a recent flare-up three weeks prior, with 
gradual resolution of the symptoms, and reports of occasional 
bleeding.  Examination found a sinus opening consistent with 
a chronic anal fistula, which was nontender.  One week later 
in November 1999, the veteran underwent a colonoscopy which 
had been scheduled to coincide with the time around his 50th 
birthday.  The history noted a normal flexible sigmoidoscopy 
in the past.  The preoperative and postoperative diagnoses 
were rectal bleeding (prior to surgery) and anal fistula.  
The colonoscopy did not reveal rectal bleeding.  The veteran 
was to resume his diet and contact them in the future for 
removal of the anal fistula. 
In December 1999, the veteran wrote that he had "almost 
constant pain and problems" associated with his hemorrhoid.  
At a videoconference hearing before the undersigned member of 
the Board, the veteran testified in relevant part as follows: 
he first experienced pain and discomfort in service in 1977, 
and had experienced a problem since then; flare-ups occurred 
"anywhere from 4 maybe 5 to 6 times a year," the most 
recent one being about one month prior; flare-ups consisted 
of symptoms of great pain and bleeding; there was also some 
lesser pain between flare-ups; flare-ups lasted about a week 
or two and were treated by hot baths of Epsom Salt water, or 
ointments or local anesthetics; the procedure performed in 
November 1999 was not to treat his hemorrhoids; and he chose 
not to have the recommended surgery for hemorrhoids. 

The evidence reflects that the veteran's service-connected 
hemorrhoids are recurrent and symptomatic.  The March 1998 
private examination noted the veteran's complaints of some 
swelling and severe pain in the perirectal area, which made 
it painful to sit down, and an examination at that time 
showed a definite hemorrhoid.  While a recent VA compensation 
examination showed only a small internal hemorrhoid, it was 
also noted at that time that the veteran had pain, swelling, 
and some prior bleeding attributable to the hemorrhoid.  A 
subsequent VA private examination in November 1999 noted the 
veteran's complaints of perirectal swelling and pain with a 
recent flare-up three weeks prior, and reports of occasional 
bleeding.  None of these evaluations showed large or 
thrombotic irreducible hemorrhoids, with excessive redundant 
tissue, but it is apparent from these reports and the 
veteran's recent credible testimony that his service-
connected hemorrhoids are frequently symptomatic, to include 
pain, swelling and occasional bleeding, which, in the Board's 
judgment, is analogous to frequent recurrences of large or 
thrombotic hemorrhoids, within the meaning of the applicable 
rating criteria.  Accordingly, an increased rating to 10 
percent is warranted.  38 C.F.R. § 4.114, Code 7336. 

While the veteran's hemorrhoids have been productive of 
bleeding, the bleeding is not shown to be persistent.  The 
evidence reflects that rectal bleeding or bloody stools are 
less frequent than flare-ups.  For example, in March 1998 the 
veteran did not report bleeding.  Occult blood testing in 
March 1998 was negative and the November 1999 colonoscopy 
revealed no bleeding; the history of bleeding was by the 
veteran's report, and the diagnosis which included "rectal 
bleeding" was also based only on reporting of rectal 
bleeding.  The November 1999 colonoscopy report also noted a 
history of "episodic" perirectal swelling with flare-ups, 
with "occasional" rectal bleeding.  There is no medical 
evidence of anemia secondary to rectal bleeding or secondary 
fissures.  For these reasons, the Board finds that the 
schedular criteria for a 20 percent rating have not been met.  
38 C.F.R. § 4.114, Code 7336.  The Board has considered the 
doctrine of benefit of doubt on this latter question but 
finds that, because the preponderance of the evidence is 
against a rating in excess of 10 percent, there is not an 
approximate balance of positive and negative evidence on the 
merits to warrant such a further increase.  38 U.S.C.A. 
§ 5107(b); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).


ORDER

A 10 percent rating for service-connected hemorrhoids is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.  


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

